 EQUIPMENT MFG.419EquipmentManufacturing,Inc.andUnitedSteelWorkers of America,AFL-CIO,Petitioner. Case7-AC-90February 12, 1969DECISION AND AMENDMENT OFCERTIFICATIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAIn a Decision and Certification of Representativeof the National Labor Relations Board in Case7-RC-7826 the Independent Equipment EmployeesUnion was certified on April 14, 1967, as thebargaining representative of an appropriate unit oftheEmployer'sproductionandmaintenanceemployees with the usual exclusions. On March 13,1968,thePetitionerfileditspetitioninthisproceeding seeking to amend the certification and tosubstitute itself as the bargaining representativenamed in the certification. The Regional DirectorforRegion 7 issued an Order to Show Cause onApril 3, 1968, and a Supplemental Order to ShowCause on April 19, ordering the parties to showcause if there were any reason why the petitionshould not be granted. Thereafter, the parties madecertain submissions to the Regional Director and onMay 20, 1968, he issued a Notice of Hearing on theissues raised.A hearing was held before Albert L. Becker,HearingOfficer.'Subsequent to the hearing, thePetitioner, Intervenor, and Employer filed briefswith the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds:An election among the Employer's production andmaintenance employees was held on January 27,1967. Of approximately 206 eligible voters, 174 castballots,ofwhich78werefortheUnitedSteelworkersUnion, and 98- for the IndependentUnion.As noted above, the Independent wascertifiedonApril14,1967.Thereafter,theEmployer and Independent entered into a contracteffective from July 17, 1967, until March 31, 1970.A number of the officers of the Independentfavored affiliation with the Steelworkers, even afterthe Independent's certification. In November 1967the Steelworkers held a dinner for such supportersat a local hotel, and among other matters discussedwas the possibility of the Independent's membershipvoting for affiliation with the Steelworkers. Thematter was further pursued after the dinner, and itwas decided to present the issue to the Independent'smembership at its regular meeting on February 8,1968. At that meeting a Steelworkers' representativespoke to the membership there present, pointing out,inter alia,that upon affiliation the Union wouldmaintain local autonomy, and keep its same officersand welfare fund. After some discussion, about 25of the 30 members present voted that theIndependent should hold a secret ballot election onthe question of affiliation.Thereafter, the Independent's secretary-treasurerposted a "Notice" concerning the election on theunion bulletin board in the plant. The notice statedthat the purpose of the election was to vote onmerging with the Steelworkers and that it was to beheld on February 29, 1968, between 1:30 and 4:30p.m. at a local Veterans of Foreign Wars hall. Italso listed the tellers for the election.AroundFebruary12hegavetoaSteelworkers'representative a "Notice of Special Election" listingthe purpose, time, and place of the election. TheSteelworkers had the notice duplicated and mailedto a list of employees supplied by the Independent'ssecretary-treasurerand based on the Company's1967Christmas list.Then sometime later theIndependent's president posted on the plant bulletinboard a notice entitled "Rules For Voting" statingthat the polls would close at 4:30 p.m., and thatthere could be no alcoholic beverages or loitering inthe voting area.The voting was held at the time and placescheduled.The election area was a large room.When each employee entered, his name was checkedby each of three tellers against separate eligibilitylistsbased on the plant seniority list. If foundeligible, the employee was given a ballot which hemarked and then deposited in a sealed cardboardbox with a slit cut in it. After the polls closed theballot box was opened and the ballots counted bythe tellersand two union officers. The onlyemployees denied the right to vote were some 13who had been employed less than 30 days and thusdid not appear on the seniority list.' There is nosubstantial evidence that any employee did see howanothervotedorthatany person improperly"loitered" in the voting area. Of approximately 160eligible voters, 149 cast ballots. The ballots stated:"Do you wish to affiliate with the UnitedSteelworkers of America, AFL-CIO? Mark an `X'in the square of your choice." There were twosquares, the one on the left having "Yes" printedover it;while the one on the right had "No."Ninety-nine voters placed an "X" or other clear'The Independent Union made no appearance in this proceedingHowever, Franuel Benedict, an employee and former officer of theIndependent,intervened in opposition to the petition and participatedthrough counsel at the hearing'The contract between the Independent and Company contained a unionsecurity clause requiring in effect that each unit employee become after the174 NLRB No. 74 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarking in the "Yes" box; fifty, in the "No" box.'On March 8, a letter on the Independent Union'sstationery and signed by all Independent officerswas sent to the Company. The letter stated theemployees had voted to "transfer their affiliationfrom the status of an Independent Union to becomeaLocalUnionaffiliatedwiththeUnitedSteelworkersofAmerica,AFL-CIO." It alsoexpressed the hope that the Company wouldvoluntarily recognize the Steelworkers and amendthe present contract by substituting that Union forthe Independent in the agreement.' The followingday a Steelworkers' representative sought by letter ameeting with the Company for purposes of suchcontractmodification.The Company refused tomeet.Subsequently,officersof the IndependentsignedvariousdocumentsprovidedbytheSteelworkers, and on April 4, 1968, that Unionissued a charter of affiliation to the Independent asUnited Steelworkers of America Local Union No.7369.The charter was formally accepted by theIndependent officers on April 8.It is clear from the foregoing that employeesconstituting not only a majority of union membersbut also a majority of employees in the establishedbargainingunithave voted, in a properly runelection with proper safeguards, for affiliation withtheSteelworkersUnion; that a majority of theIndependent officers approved such affiliation andhave continued to serve as officers of the Union;and that the Independent has not become defunctbut has in fact become Local No. 7369 of thePetitioner.We find nothing inconsistent with ourconclusions here in the facts, heavily relied on bytheEmployer and Intervenor, that even after thePetitioner's charter issued, officers of the local unioncontinued to use forms and stationery with thestatutorygrace period a member of the union All unit employeesemployed over 30 days were members of the union and, thus, eligible tovote in the election.'The Intervenor complains that the tellers did not consider some 42proxy votes acquired by him and another union officerWe find nosubstance in the complaint as the Independent's constitution and bylawsmade no provision for proxy voting, neither was provision made for suchvoting in the election here,and, finally,some of the individuals listed onthe proxysheet had previously cast secret ballots'Intervenor signed the letter but contends,as did another officer, that hisintent, first stated after the letter was sent, was solely to inform theEmployer of the results(of the election,but not to urge recognition of theSteelworkersIndependent heading in handling grievances,, anddealtwiththecompany as officers of theIndependent. As clearly appears, such practices wereoccasioned, first, by the availability of Independentstationery and forms, and second, by the fact theCompany would not deal with the officers otherthan as representatives of the Independent. Finally,we find no support for the claim that the Intervenorrevived the Independent in early July 1968. At mostwe have the Intervenor and a few other employeesdesignating themselves as officers of an allegedunion which they contend- is the old Independent.Even assuming the relevancy of a revival, the claimhere is not of a revival by a majority of theemployees, and is so patently frivolous as not torequirefurtherconsideration.Inviewof theforegoing,we can perceive no reason for notgrantingthePetitioner'srequest.'We shall,therefore,amendthecertificationinCase7-RC-7826 to reflect the current name andaffiliation of the certified Union.6ORDERIt is hereby ordered that the petition to amend thecertificationfiledby the United 'Steelworkers ofAmerica, AFL-CIO, be, and it hereby is, granted,and that the Certification of Representative issuedinCase 7-RC-7826 be amended by substituting"United Steelworkers of America, AFL-CIO, LocalNo. 7369" for "Independent Equipment EmployeesUnion."'NorthElectricCo,165NLRB No 88.Member Zagoria, whodissented in theNorth Electriccase,joins in this decision because here,unlike in that case,voting eligibility extended as a practical matter to allemployees in the certified unit and a majority of those in the unit cast theirballots for affiliation with the Steelworkers.'The Employer objects to naming the Local, citing in support of itspositionM. A Norden Company, Inc.,159 NLRB 1730. That case is not,however, relevant for there,unlike the present situation, the company hadan established bargaining relationship with the international and the localsought to be substituted had been in existence at the time of the electioninvolvedHere, of course, the employer is opposed to any amendment ofthe certification,and it has failed to show that it would in any way beprejudiced if the Local rather than International were substituted.Finally,the employees had been told by Steelworkers'representatives before theelection that even after affiliation they would retain a large measure oflocal autonomy.In our view,the granting of separate local status reflectsnot only the fact that the employees did not vote to have their unionmerged into the international,but'also that in reality it is Local No 7369and not the Petitioner which is the employees representative.